Sedgwick, J.,
dissenting.
It is said in the majority opinion that “the trial court, after correctly instructing the jury as to the defendants’ legal duties and liabilities, by another instruction, submitted the question of contributory negligence to the jury,” and that this was erroneous, requiring a reversal. If, after correctly instructing as to defendants’ legal duties and liabilities, it is erroneous to submit the question of contributory negligence to the jury, it must be that no matter how negligent the plaintiff may have been in constructing his part of the trench which caused the damage, and however careful and diligent the defendants have been in constructing their part and in seeking to prevent the ordinary effects of plaintiff’s own negligence, the defendants are still liable for damages. This cannot be the law. The defendants argued that the plaintiff or his grantor in making the sewer connection owed the duty to the defendants, as well as others, to properly construct the same so as to prevent water from running into his (the plaintiff’s) own basement. This argument is a little misleading. The plaintiff owed the duty to the defendants and others to construct the sewer connection so as not to injure the defendants or others who rightfully used the alley, but upon the point involved in this case the duty which the plaintiff owed was not so much to the defendants as it was to himself. He owed a duty to himself to make his sewer connection so that water from the alley would not flood *546his basement. Suppose that both trenches had been dug at the same time, that the plaintiff had dug the sewer trench and the defendants the trench for the telephone cable, and both trenches had been negligently dug and negligently filled, would it be true that if the jury should find that, if the plaintiff had filled his part of the trench properly there would have been no damage, still the plaintiff could have recovered? Of course, if the defendants in digging their trench and filling it found that the plaintiff’s sewer trench was imperfectly filled, and that damage was liable to ensue on that account, then the defendants should have been the more careful to avoid damage, since the sewer trench had been made a long time before, and the plaintiff might probably not be aware of its condition. If the defendants disregarded the danger of damages that might be caused from the conditions which they found in making their trench, they might still be liable for damages notwithstanding the imperfect conditions of the plaintiff’s trench. But this point was fully and carefully guarded by the court in its instruction No. 5. The court instructed the jury to the effect that, when the defendants found that the plaintiff’s part of the trench was not properly constructed, it would be the duty of the defendants to use correspondingly greater precaution to prevent-damage to plaintiff’s property, and that if in constructing their part of the trench the defendants “came upon a previously constructed sewer ditch leading to the basement of said building, the exposed condition of which was of such a nature as it was known to defendants, or should have been known to them in the- exercise of ordinary care, that there was danger that surface water flowing into or upon defendants’ trench would the more readily flow into and through said sewer trench and into plaintiff’s building, then defendánts would be required to exercise such a degree of care to prevent such accident as would be commensurate with the increased danger and circumstances surrounding the situation.”
A similar instruction was requested by the defendants, *547and the correct theory upon which the case was tried appears to be that if the plaintiff negligently constructed his part of the trenches in question, so that there would have been no danger if he had properly constructed the same, and the defendants, when they discovered the faulty condition of the plaintiff’s trench, used such reasonable and proper precautions as an ordinarily prudent man would use to prevent the defects in the plaintiff’s own trench from causing him damage, the defendants would not be liable. The questions tried were: First. Were the defendants negligent in constructing their part of the trench? Second. Did the plaintiff negligently construct his trench? Third. If the plaintiff’s trench was negligently constructed, did the defendants, when that fact was discovered, use all reasonable precautions to prevent damage as the result of the plaintiff’s own negligence? The last two propositions were determined in favor of the defendants by the jury upon “correct instruction as to the defendants’ legal duties and liabilities,” as said in the majority opinion, and, if so, their verdict ought to settle the matter.